                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 JARED MODE, on behalf of himself and all
 others similarly situated,

                        Plaintiffs,
                                                             No. 3:18-cv-00150-KDB-DSC
           v.

 S-L DISTRIBUTION COMPANY, LLC,
 S-L DISTRIBUTION COMPANY, INC., and
 S-L ROUTES, LLC,

                        Defendants.

                        ORDER GRANTING JOINT MOTION
                    REGARDING RE-ENTRY INTO THE LITIGATION

       This matter comes before the Court on the parties’ Joint Motion Regarding Re-entry into

the Litigation. The Court, having reviewed the Motion, GRANTS the Motion and ORDERS as

follows:

       a.       James D. Shofner may re-enter the case as an Opt-In Plaintiff, with his FLSA claims

tolled as of August 10, 2018; William Liantonio may re-enter the case as an Opt-In Plaintiff, with

his FLSA claims tolled as of May 15, 2019;

       b.       Shofner’s and Liantonio’s claims will be subject to S-L’s Second Amended Answer

and Counterclaims (Dkt. 538), i.e., S-L need not file specific answers and/or counterclaims against

Liantonio and/or Shofner; and

       c.       S-L’s Consolidated Third-Party Complaint (Dkt. 539) will be deemed to have been

timely filed against Liantonio Enterprises LLC (Liantonio’s distribution company) and Elite

Snacks, Inc. (Shofner’s distribution company), i.e., S-L need not file specific third-party

complaints against those entities.



      Case 3:18-cv-00150-KDB-DSC Document 580 Filed 11/04/20 Page 1 of 2
          d.     The following names shall be stricken from the Declaration of Kyle Jordan (Dkt.

515-1), based on the parties’ representation that they have conferred and determined that these

individuals’ claims are not subject to arbitration: William Liantonio, James D. Shofner, and

Clifton Hofferbert.1



SO ORDERED.


                                             Signed: November 4, 2020




1   Only Messrs. Liantonio and Shofner are rejoining the litigation at this time.

                                                   2

        Case 3:18-cv-00150-KDB-DSC Document 580 Filed 11/04/20 Page 2 of 2
